DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In regard to claim 6, on line two, the --6-- has been deleted and replaced with “4”.
Authorization for this examiner’s amendment was given in an interview with Mr. Nicholas Park on March 15, 2021 in order to overcome a typo in order to correct the claim dependency and place the application in condition for allowance.

Allowable Subject Matter
Claims 4 and 6 are allowed.
In regard to claim 4, the prior art does not teach or render obvious connecting a DC survey voltage signal transmitter to the power line, synchronizing a transmitting time and a measuring time of the DC survey voltage signal transmitter and the DC survey current signal transmitter; measuring the DC survey voltage signal on the ground surface at the measuring time recognized by the DC survey current signal at the ground potential balance point; verifying that a location where a maximum value of the DC 
Claim 6 depends on claim 4, and, therefore, is also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEFF W NATALINI/Primary Examiner, Art Unit 2896